PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of
Thomas BRYAN
Application No. 15/857,647
Filed: December 29, 2017
Attorney Docket No. TBR08NPA
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund filed September 29, 2021.  

The request for refund is Granted.

Applicant files the above request for refund of $710.00 for an overpayment of fees paid on November 19, 2020.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $710.00 was refunded by check on January 10, 2022.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions